Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending. 

Provisional Allowable Subject Matter
Claims 7, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and subject to overcoming the double-patenting rejection.   
7. The device of claim 1, wherein the at least one processor is further configured to provide, using the machine learning model, an updated relevance score by:
generating a first Gaussian curve based on an affinity value and variance value corresponding to a data item;
determining a standard deviation value of the first Gaussian curve;
generating a second Gaussian curve based on shifting the first Gaussian curve by the standard deviation value; and applying the second Gaussian curve to the relevance score to provide the updated relevance score.
17. The method of claim 12, further comprising:
providing, using the machine learning model, an updated relevance score by:
generating a first Gaussian curve based on an affinity value and variance value corresponding to a data item;
determining a standard deviation value of the first Gaussian curve;
generating a second Gaussian curve based on shifting the first Gaussian curve by the standard deviation value; and
applying the second Gaussian curve to the relevance score to provide the updated relevance score.
19. The method of claim 18, further comprising, after reducing the relevance score for the at least one of the multiple data items, increasing the relevance score for the at least one of the multiple data items by decreasing the reducing of the relevance score over time.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,817,579, application 15/721,717 in view of Agnoli.     

17/027,599:
1. A device, comprising:
15/721,717:
1. A device comprising:

17/027,599:
a memory configured to store a data source, the data source being local to the device;
15/721,717:
a memory configured to store a data source;

17/027,599:
at least one processor configured to:
15/721,717:
at least one processor configured to;

17/027,599:
receive data from the data source;
15/721,717:
receive data and associated relevance information from the data source 

17/027,599:
receive a set of signals describing a current environment of a user;
15/721,717:
and a set of signals describing a current environment of a user or historical user behavior information, the data source being local to the device;  

17/027,599:
receive relevance information from the data source;
15/721,717:

17/027,599:
provide, using a machine learning model, a relevance score for each of multiple data items based at least in part on a relevance metric determined for each of the multiple data items by applying the set of signals to the received relevance information;
15/721,717:
provide, using a machine learning model, a relevance score for each of multiple data items based at least in part on the received relevance information and the set of signals; 

17/027,599:
sort the multiple data items based at least in part on the relevance scores; and
15/721,717:
sort the multiple data items based on a ranking of each relevance score for each data item; and 

17/027,599:
provide, as output, one or more of the sorted multiple data items.
15/721,717:
provide as output, the multiple data items based at least in part on the ranking 
wherein the output of the multiple data items includes a graphical element for each of the multiple data items, and wherein the graphical element corresponds to a watch face graphical element 


Claim Objections
Claim 20 is objected to because of the following informalities: 
The word “from” is omitted as shown below. 
code to receive data from a local data source;
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krans (US 2018/0338709) in view of Tanaka (US 2017/0010664) in view of Boustany (US 9,471,900) in view of Bernal (US 2017/0255831) and further in view of Tseng (US 2016/0248863).  
Regarding claim 1, Krans discloses:
A device, comprising:

a memory configured to store a data source, 
	Krans [0021]

the data source being local to the device;
	Krans [0019]  Disclosed herein are certain embodiments of a wearable device and corresponding method that enables automatic and reliable detection and identification of a specific type of sports activity, exercise (also referred to as fitness) activity, recreational activity (e.g., darts, billiards, etc.), household activity (e.g., painting, cleaning, etc.), social activity, and/or even sedentary activity (e.g., sleep), among other types of activities. The automating of the detection and identification process removes or mitigates the burden on a user to enter such information manually, and also increases the activity-discernment capability over fitness or activity trackers today that measure physiological parameters, such as heart rate, respiration, etc. Processing circuitry in an embodiment of a wearable device is also operatively enhanced to improve physiological and/or behavioral measurements compared to those existing in the market today through real-time use of more activity-specific algorithms and/or sensors and more robust processing.

at least one processor configured to:
	Krans [0024] 

receive data from the data source;
	Krans [0019] Disclosed herein are certain embodiments of a wearable device and corresponding method that enables automatic and reliable detection and identification of a specific type of sports activity, exercise (also referred to as fitness) activity, recreational activity (e.g., darts, billiards, etc.), household activity (e.g., painting, cleaning, etc.), social activity, and/or even sedentary activity (e.g., sleep), among other types of activities. The automating of the detection and identification process removes or mitigates the burden on a user to enter such information manually, and also increases the activity-discernment capability over fitness or activity trackers today that measure physiological parameters, such as heart rate, respiration, etc. Processing circuitry in an embodiment of a wearable device is also operatively enhanced to improve physiological and/or behavioral measurements compared to those existing in the market today through real-time use of more activity-specific algorithms and/or sensors and more robust processing.

receive a set of signals describing a current environment of a user;
Krans discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Tanaka discloses:
	Tanaka [0009] To this end, the location and environmental context of a wearer of a wearable sensor device can be relevant to the function of the sensors of the device and the interpretation of the data that is produced by that device. In addition, the suitability of the associated functions provided by the wearable sensor device and networked wearable and non-wearable devices can also be influenced by the current environment of the wearer. The suitability of device functions and the interpretation of the sensor data produced by the wearable device may change as the environmental context of the wearer changes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krans to obtain above limitation based on the teachings of Tanaka for the purpose of using location and environmental context of a wearer of a wearable sensor device to determine the functioning of the sensors of the device. 

receive relevance information from the data source;
Krans discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Boustany discloses:
	Boustany col 11, lines 45-55, In one or more embodiments, the at least one scanner 110 may select a connection type, at 401, from one or more of an Ethernet connection 402, a cellular connection such as 3G/4G 403 and a WiFi connection 404. In one or more embodiments, the at least one scanner 110 may scan a perimeter, such as perimeter 150, for at least one wearable device, such as 101, 180, at 405, process the incoming data received from the at least one wearable device at 406, calculate a trust score of the incoming data received at 407, and determine accurate data capture of the incoming data received, at 408.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krans to obtain above limitation based on the teachings of Boustany for the purpose of determining accurate data capture of the incoming data received.

provide, using a machine learning model, a relevance score for each of multiple data items based at least in part on a relevance metric determined for each of the multiple data items by applying the set of signals to the received relevance information;
Krans discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Bernal discloses:
	Bernal [0039] The embodiments disclosed herein include systems and methods for automated estimation of video content relevance that operates within the context of a supervised action classification application. The embodiments are generic in that they can be applied to egocentric (that is, video acquired with a wearable camera that captures actions from the viewpoint of the camera user) as well as third-person, surveillance-type video, and video acquired with a vehicle-mounted camera wherein a vehicle can refer to, for example, a sedan, a truck, a sport utility vehicle (SUV), a motorcycle, a bicycle, an airplane, an unmanned aerial vehicle, a remote controlled device, and the like. The embodiments do not rely on the existence of clearly defined shot boundaries or on learning relevance metrics that require large amounts of labeled data. Instead, the embodiments use confidence scores from action classification results in order to estimate the relevance of a frame or sequence of frames of a video containing a multi-step activity or procedure, the action classification being performed to identify the type of action that takes place in the video or a segment thereof. The embodiments are further feature and classifier-agnostic, and add little additional computation to traditional classifier learning and inference stages.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krans to obtain above limitation based on the teachings of Bernal for the purpose of the automated estimation of video content relevance that operates within the context of a supervised action classification application.         

sort the multiple data items based at least in part on the relevance scores; and provide, as output, one or more of the sorted multiple data items.
Krans discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Tseng discloses:
	Tseng [0033], The relevance and ranking engine 225 includes logic for calculating a relevance score for content objects (including both user-generated content objects and third-party content objects) relative to a user, for ranking content objects by their relevance scores, and for selecting content objects to send to users as notifications or as responses to user requests.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krans to obtain above limitation based on the teachings of Tseng for the purpose of including in the relevance and ranking engine logic for calculating a relevance score for content objects. 

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Krans, Tanaka, Boustany, Bernal and Tseng and further in view of Couse (US 2014/0275824).   
Regarding claim 2, the combination of Krans, Tanaka, Boustany, Bernal and Tseng discloses the elements of the claimed invention as noted but does not disclose wherein each relevance score comprises a linear combination based on the set of signals and a set of constants assigned to the set of signals.  However, Crouse discloses: 
Couse claim 11, The wearable device of claim 9, wherein the weighted combined signal comprises the first signal weighted by a first weighting factor, the second signal weighted by a second weighting factor, and a third signal weighted by a third weighting factor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Krans, Tanaka, Boustany, Bernal and Tseng to obtain above limitation based on the teachings of Crouse for the purpose of weighting a combined signal.  

Regarding claim 3, the combination of Krans, Tanaka, Boustany, Bernal, Tseng and Couse discloses wherein the set of signals include a signal based on a location or time.
	Couse [0051] In such embodiments, as known in the art with pairing of wireless devices, each wearable device 101 may be paired to the base station at the time of activation through a unique signal signature. Additionally, in some embodiments, each wearable device 101 may be paired to multiple base stations. One of the benefits of using multiple base stations is that, by comparing the relative strengths of signals from the different they stations, the wearable device 101 may be able to generally identify its location relative to the base stations (e.g., via triangulation).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Krans, Tanaka, Boustany, Bernal and Tseng and further in view of Sahu (US 2018/0224871).
Regarding claim 4, the combination of Krans, Tanaka, Boustany, Bernal and Tseng discloses wherein the set of signals and the relevance information are generated locally at the device.  However, Sahu discloses: 
Sahu claim 1, A method for managing thermal energy generation in a wearable computing device (“WCD”), the method comprising: monitoring one or more signals from sensors in the WCD, wherein: the sensors are selected from a group consisting of a heart rate monitor, a pulse monitor, an O2 sensor, a bio-impedance sensor, a gyroscope, an accelerometer, a temperature sensor, a pressure sensor, a capacitive sensor, a resistive sensor and a light sensor; and the signals may be used to infer relative physical proximity of the WCD to a user; categorizing the one or more signals into predefined and ranked categories; based on the monitored one or more signals in a highest ranked category, determining a user proximity state for the WCD; based on the user proximity state, setting a first temperature threshold for triggering initiation of one or more thermal management policies, wherein the first temperature threshold is associated with a first temperature sensor in the WCD; comparing the first temperature threshold with a temperature measurement received from the first temperature sensor; and based on the comparison, evaluating the applicability of currently implemented thermal management policies.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Krans, Tanaka, Boustany, Bernal and Tseng
Regarding claim 5, the combination of Krans, Tanaka, Boustany, Bernal and Tseng discloses
wherein the memory is further configured to store the machine learning model.
	Bernal [0048] Thus, in some embodiments the system may also, or alternatively, automatically learn an optimal feature representation given a set of data in support of a given automated decision task. The system may learn a feature representation by means of one or more deep networks. Deep features can be learned from deep architectures including convolution neural networks (CNN), recurrent neural networks (RNN) such as long-short-term memory networks (LSTM), deep autoencoders, deep Boltzmann machines, and the like and can also be used. Note that before features can be extracted from these deep architectures, they usually need to be trained, either in a supervised or an unsupervised manner. Additionally and/or alternatively, pre-trained models such the AlexNET CNN can be used. Like hand-engineered features, deep features may be extracted from individual frames or from video segments.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Krans, Tanaka, Boustany, Bernal and Tseng and further in view of White (US 2018/0107943).
Regarding claim 6, the combination of Krans, Tanaka, Boustany, Bernal and Tseng discloses the elements of the claimed invention as noted but does not disclose wherein the at least one processor is further configured to provide, using the machine learning model, the relevance score locally without facilitation from a server.  However, White discloses:
	White [0015] Accordingly, examples are disclosed herein that relate to a wearable device configured to provide a periodic stress score of a wearer of the wearable device. The periodic stress score is an assessment of stress of the wearer for a defined period (e.g., hourly, daily, weekly). The periodic stress score is determined based on data representing various aspects of the wearer tracked over time. As such, the periodic stress score differs from an instantaneous assessment of stress. As described in more detail below, data from one or more sensors associated with the wearable device may be used by a machine-learning model to determine the periodic stress score of the wearer. The wearable device may be configured to visually present a graphical user interface (GUI) that includes the periodic stress score. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Krans, Tanaka, Boustany, Bernal and Tseng to obtain above limitation based on the teachings of White for the purpose of providing a periodic stress score to a wearer of the wearable device.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Krans, Tanaka, Boustany, Bernal and Tseng and further in view of Shacham (US 2018/0144154). 
Regarding claim 8, the combination of Krans, Tanaka, Boustany, Bernal and Tseng discloses the elements of the claimed invention as noted but doe not disclose wherein the set of signals includes a current time, wherein the relevance information for at least one of the multiple data items indicates a relevance of the at least one of the multiple data items as a function of time, and wherein applying the set of signals to the received relevance information comprises determining a current relevance of the at least one of the data items at the current time by obtaining a result of the function at the current time.  However, Shacham discloses:
	Shacham [0043] The determination of an inference of a possible health condition may be triggered in various manners. As described above, one or more search requests for terms that may represent related symptoms and that occur within a threshold time proximity may meet a recognized relevance condition and trigger determination of an inference. The relevance condition may consider search request content, number, times, and/or any other suitable criteria. In some examples, the relevance condition may be defined such that sensor data and/or application data associated with a user that may be considered anomalous may trigger determination of an inference. For example, sensor data collected by a wearable device worn by the user that indicates an increasing trend in resting heart rate, or that indicates rising blood pressure, may trigger determination of an inference, for example.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Krans, Tanaka, Boustany, Bernal and Tseng to obtain above limitation based on the teachings of Shacham for the purpose of indicating an increasing trend in resting heart rate.  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Krans, Tanaka, Boustany, Bernal and Tseng and further in view of Bookstaff (US 2014/0220945).
Regarding claim 9, the combination of Krans, Tanaka, Boustany, Bernal and Tseng discloses the elements of the claimed invention as noted but does not disclose wherein the set of signals includes a current location of the device, wherein the relevance information for at least one of the multiple data items indicates a relevance of the at least one of the multiple data items as a function of a distance from a specific location, and wherein applying the set of signals to the received relevance information comprises determining a current relevance of the at least one of the data items while the device is at the current location by obtaining a result of providing the current location to the function of the distance.  However, Bookstaff discloses:
	Bookstaff [0166] For example, a caller 637 may be standing on a street in a city and call from his/her location aware wearable network device 636-642 an unavailable number for a pizza restaurant to order a pizza. Method 644 would be executed and at Step 658, the directory assistance and advertising information includes information (e.g., phone number, web-site, directions, electronic coupons, etc.) for other pizza restaurants within a pre-determined distance (e.g., 0.5 miles, etc.) of the determined physical location of the location aware wearable network device 636-642.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Krans, Tanaka, Boustany, Bernal and Tseng to obtain above limitation based on the teachings of Bookstaff for the purpose of finding other pizza restaurants within a pre-determined distance (e.g., 0.5 miles, etc.) of the determined physical location of the location aware wearable network device 636-642.

Regarding claim 10, the combination of Krans, Tanaka, Boustany, Bernal, Tseng and Bookstaff discloses wherein the device comprises a wearable electronic device, and the output of each of the one or more of the sorted multiple data items includes a graphical element.
	Bookstaff [0143] "Wearable technology" and/or "wearable devices" are clothing and accessories incorporating computer and advanced electronic technologies. Wearable devices provide several advantages including, but not limited to: (1) Quicker access to notifications. Important and/or summary notifications are sent to alert a user to view the whole message. (2) Heads-up information. Digital eye wear allows users to display relevant information like directions without having to constantly glance down; (3) Always-on Searches. Wearable devices provide always-on, hands-free searches; and (4) Recorded data and feedback. Wearable devices take telemetric data recordings and providing useful feedback for users for exercise, health, fitness, etc. activities.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Krans, Tanaka, Boustany, Bernal and Tseng and further in view of Rizvi (US 2015/0127365). 
Regarding claim 11, the combination of Krans, Tanaka, Boustany, Bernal and Tseng discloses the elements of the claimed invention as noted but does not disclose wherein the at least one processor is further configured to: provide an indication of an appropriate placement of each of the multiple data items for each of multiple different output environments, the different output environments including a virtual reality environment or an augmented reality environment.  However, Rizvi discloses: 
	Rizvi [0019] Accordingly, one aspect of the invention includes incentivizing individuals to participate in the goal of reducing nosocomial infections using wearable technology by combining gamification strategies. Gamification strategies may encourage each individual healthcare provider to track his or her own progress, unlock milestones, match up with other users, and participate in team play. Process software may allow for creating a specific profile tied to each user. The profile may further display relevant information in the form of ranking, points earned, scenario charts, competition information, and achievement milestones.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Krans, Tanaka, Boustany, Bernal and Tseng to obtain above limitation based on the teachings of Rizvi for the purpose of displaying  relevant information in the form of ranking, points earned, scenario charts, competition information, and achievement milestones.
 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krans in view of Tanaka in view of Boustany in view of Bernal and further in view of Tseng. 
Regarding claim 12, Krans discloses:
receiving data from a data source that is local to the computing device;
Krans [0019] Disclosed herein are certain embodiments of a wearable device and corresponding method that enables automatic and reliable detection and identification of a specific type of sports activity, exercise (also referred to as fitness) activity, recreational activity (e.g., darts, billiards, etc.), household activity (e.g., painting, cleaning, etc.), social activity, and/or even sedentary activity (e.g., sleep), among other types of activities. The automating of the detection and identification process removes or mitigates the burden on a user to enter such information manually, and also increases the activity-discernment capability over fitness or activity trackers today that measure physiological parameters, such as heart rate, respiration, etc. Processing circuitry in an embodiment of a wearable device is also operatively enhanced to improve physiological and/or behavioral measurements compared to those existing in the market today through real-time use of more activity-specific algorithms and/or sensors and more robust processing.

receiving a set of signals describing a current environment of a user;
Krans discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Tanaka discloses:
	Tanaka [0009] To this end, the location and environmental context of a wearer of a wearable sensor device can be relevant to the function of the sensors of the device and the interpretation of the data that is produced by that device. In addition, the suitability of the associated functions provided by the wearable sensor device and networked wearable and non-wearable devices can also be influenced by the current environment of the wearer. The suitability of device functions and the interpretation of the sensor data produced by the wearable device may change as the environmental context of the wearer changes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krans to obtain above limitation based on the teachings of Tanaka for the purpose of using location and environmental context of a wearer of a wearable sensor device to determine the functioning of the sensors of the device. 

receiving relevance information from the data source;
Krans discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Boustany discloses:
	Boustany col 11, lines 45-55, In one or more embodiments, the at least one scanner 110 may select a connection type, at 401, from one or more of an Ethernet connection 402, a cellular connection such as 3G/4G 403 and a WiFi connection 404. In one or more embodiments, the at least one scanner 110 may scan a perimeter, such as perimeter 150, for at least one wearable device, such as 101, 180, at 405, process the incoming data received from the at least one wearable device at 406, calculate a trust score of the incoming data received at 407, and determine accurate data capture of the incoming data received, at 408.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krans to obtain above limitation based on the teachings of Boustany for the purpose of determining accurate data capture of the incoming data received.

providing, using a machine learning model at the computing device, a relevance score for each of multiple data items based at least in part on a relevance metric determined for each of the multiple data items by applying the set of signals to the received relevance information;
Krans discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Bernal discloses:
	Bernal [0039] The embodiments disclosed herein include systems and methods for automated estimation of video content relevance that operates within the context of a supervised action classification application. The embodiments are generic in that they can be applied to egocentric (that is, video acquired with a wearable camera that captures actions from the viewpoint of the camera user) as well as third-person, surveillance-type video, and video acquired with a vehicle-mounted camera wherein a vehicle can refer to, for example, a sedan, a truck, a sport utility vehicle (SUV), a motorcycle, a bicycle, an airplane, an unmanned aerial vehicle, a remote controlled device, and the like. The embodiments do not rely on the existence of clearly defined shot boundaries or on learning relevance metrics that require large amounts of labeled data. Instead, the embodiments use confidence scores from action classification results in order to estimate the relevance of a frame or sequence of frames of a video containing a multi-step activity or procedure, the action classification being performed to identify the type of action that takes place in the video or a segment thereof. The embodiments are further feature and classifier-agnostic, and add little additional computation to traditional classifier learning and inference stages.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krans to obtain above limitation based on the teachings of Bernal for the purpose of the automated estimation of video content relevance that operates within the context of a supervised action classification application.         

sorting the multiple data items based at least in part on the relevance scores; and providing, as output with the computing device, one or more of the sorted multiple data items.
Krans discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Tseng discloses:
	Tseng [0033], The relevance and ranking engine 225 includes logic for calculating a relevance score for content objects (including both user-generated content objects and third-party content objects) relative to a user, for ranking content objects by their relevance scores, and for selecting content objects to send to users as notifications or as responses to user requests.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krans to obtain above limitation based on the teachings of Tseng for the purpose of including in the relevance and ranking engine logic for calculating a relevance score for content objects. 

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Krans, Tanaka, Boustany, Bernal and Tseng and further in view of Couse.   
Regarding claim 13, the combination of Krans, Tanaka, Boustany, Bernal and Tseng discloses the elements of the claimed invention as noted but does not disclose wherein each relevance score comprises a linear combination based on the set of signals and a set of constants assigned to the set of signals.  However, Crouse discloses: 
Couse claim 11, The wearable device of claim 9, wherein the weighted combined signal comprises the first signal weighted by a first weighting factor, the second signal weighted by a second weighting factor, and a third signal weighted by a third weighting factor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Krans, Tanaka, Boustany, Bernal and Tseng to obtain above limitation based on the teachings of Crouse for the purpose of weighting a combined signal.  
Regarding claim 14, the combination of Krans, Tanaka, Boustany, Bernal, Tseng and Couse discloses wherein the set of signals include a signal based on a location or time.
	Couse [0051] In such embodiments, as known in the art with pairing of wireless devices, each wearable device 101 may be paired to the base station at the time of activation through a unique signal signature. Additionally, in some embodiments, each wearable device 101 may be paired to multiple base stations. One of the benefits of using multiple base stations is that, by comparing the relative strengths of signals from the different they stations, the wearable device 101 may be able to generally identify its location relative to the base stations (e.g., via triangulation).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Krans, Tanaka, Boustany, Bernal and Tseng and further in view of Pahud (US 2017/0277367)
Regarding claim 15, the combination of     discloses the elements of the claimed invention as noted but does not disclose wherein the set of signals and the relevance information are generated locally at the computing device, and wherein the set of signals further describe historical user behavior information.  However, Pahud discloses:
	Pahud [0066] Memory 220 may store personal and/or identifying data of individual users. Such data, for example, may include user preferences for operating various applications (e.g., menu or display parameters), identification (e.g., ID number, name, user name, and so on) to allow for distinguishing the user from other users, and historical data of kinematic behavior (e.g., physical characteristics of touch events that are typical for the user). In some configurations, the GUID of the UWD may be transmitted while the rest of the data comes from the Cloud or from system 202, or a combination thereof. In some configurations, a user of UWD 212 or system 200 has to “opt-in” or take other affirmative action before personal data may be used or stored by the UWD or system 202, or another system in communication with UWD or system, or the cloud.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Krans, Tanaka, Boustany, Bernal and Tseng to obtain above limitation based on the teachings of Pahud for the purpose of storing personal and/or identifying data of individual users. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Krans, Tanaka, Boustany, Bernal and Tseng and further in view of White.
Regarding claim 16, the combination of Krans, Tanaka, Boustany, Bernal and Tseng discloses the elements of the claimed invention as noted but does not disclose wherein the at least one processor is further configured to provide, using the machine learning model, the relevance score locally without facilitation from a server.  However, White discloses:
	White [0015] Accordingly, examples are disclosed herein that relate to a wearable device configured to provide a periodic stress score of a wearer of the wearable device. The periodic stress score is an assessment of stress of the wearer for a defined period (e.g., hourly, daily, weekly). The periodic stress score is determined based on data representing various aspects of the wearer tracked over time. As such, the periodic stress score differs from an instantaneous assessment of stress. As described in more detail below, data from one or more sensors associated with the wearable device may be used by a machine-learning model to determine the periodic stress score of the wearer. The wearable device may be configured to visually present a graphical user interface (GUI) that includes the periodic stress score. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Krans, Tanaka, Boustany, Bernal and Tseng to obtain above limitation based on the teachings of White for the purpose of providing a periodic stress score to a wearer of the wearable device.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Krans, Tanaka, Boustany, Bernal and Tseng and further in view of Sella (US 2016/0379476). 
Regarding claim 18, the combination of Krans, Tanaka, Boustany, Bernal and Tseng discloses the elements of the claimed invention as noted but does not disclose obtaining a confidence corresponding to at least one of the multiple data items; and reducing the relevance score for the at least one of the multiple data items based on the confidence.  However, Sella discloses:
	Sella [0075] The systems and/or methods described herein identify normal or abnormal events mainly based on the wearable monitoring device, reducing the cost and/or need for additional dedicated sensors. Many events may be detected based on the same wearable monitoring device, instead of requiring one or more dedicated sensors to detect each activity. For example, a motion sensor to detect entrance to a room is not needed, as instead, the systems and/or methods detect room entrance based on tracking location of the wearable device. In another example, a door sensor to detect opening of the refrigerator is not needed, as instead, the systems and/or methods detect location and/or gestures of the subject near the fridge and/or opening of the door.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Krans, Tanaka, Boustany, Bernal and Tseng to obtain above limitation based on the teachings of Sella for the purpose of reducing unnecessary wearables.  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krans in view of Tanaka in view of Boustany in view of Bernal and further in view of Tseng. 
Regarding claim 20, Krans discloses:

code to receive data from a local data source;
Krans [0019] Disclosed herein are certain embodiments of a wearable device and corresponding method that enables automatic and reliable detection and identification of a specific type of sports activity, exercise (also referred to as fitness) activity, recreational activity (e.g., darts, billiards, etc.), household activity (e.g., painting, cleaning, etc.), social activity, and/or even sedentary activity (e.g., sleep), among other types of activities. The automating of the detection and identification process removes or mitigates the burden on a user to enter such information manually, and also increases the activity-discernment capability over fitness or activity trackers today that measure physiological parameters, such as heart rate, respiration, etc. Processing circuitry in an embodiment of a wearable device is also operatively enhanced to improve physiological and/or behavioral measurements compared to those existing in the market today through real-time use of more activity-specific algorithms and/or sensors and more robust processing.

code to receive a set of signals describing a current environment of a user;
Krans discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Tanaka discloses:
	Tanaka [0009] To this end, the location and environmental context of a wearer of a wearable sensor device can be relevant to the function of the sensors of the device and the interpretation of the data that is produced by that device. In addition, the suitability of the associated functions provided by the wearable sensor device and networked wearable and non-wearable devices can also be influenced by the current environment of the wearer. The suitability of device functions and the interpretation of the sensor data produced by the wearable device may change as the environmental context of the wearer changes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krans to obtain above limitation based on the teachings of Tanaka for the purpose of using location and environmental context of a wearer of a wearable sensor device to determine the functioning of the sensors of the device. 

code to receive relevance information from the local data source;
Krans discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Boustany discloses:
	Boustany col 11, lines 45-55, In one or more embodiments, the at least one scanner 110 may select a connection type, at 401, from one or more of an Ethernet connection 402, a cellular connection such as 3G/4G 403 and a WiFi connection 404. In one or more embodiments, the at least one scanner 110 may scan a perimeter, such as perimeter 150, for at least one wearable device, such as 101, 180, at 405, process the incoming data received from the at least one wearable device at 406, calculate a trust score of the incoming data received at 407, and determine accurate data capture of the incoming data received, at 408.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krans to obtain above limitation based on the teachings of Boustany for the purpose of determining accurate data capture of the incoming data received.

code to provide, using a machine learning model, a relevance score for each of multiple data items based at least in part on a relevance metric determined for each of the multiple data items by applying the set of signals to the received relevance information;
Krans discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Bernal discloses:
	Bernal [0039] The embodiments disclosed herein include systems and methods for automated estimation of video content relevance that operates within the context of a supervised action classification application. The embodiments are generic in that they can be applied to egocentric (that is, video acquired with a wearable camera that captures actions from the viewpoint of the camera user) as well as third-person, surveillance-type video, and video acquired with a vehicle-mounted camera wherein a vehicle can refer to, for example, a sedan, a truck, a sport utility vehicle (SUV), a motorcycle, a bicycle, an airplane, an unmanned aerial vehicle, a remote controlled device, and the like. The embodiments do not rely on the existence of clearly defined shot boundaries or on learning relevance metrics that require large amounts of labeled data. Instead, the embodiments use confidence scores from action classification results in order to estimate the relevance of a frame or sequence of frames of a video containing a multi-step activity or procedure, the action classification being performed to identify the type of action that takes place in the video or a segment thereof. The embodiments are further feature and classifier-agnostic, and add little additional computation to traditional classifier learning and inference stages.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krans to obtain above limitation based on the teachings of Bernal for the purpose of the automated estimation of video content relevance that operates within the context of a supervised action classification application.         

code to sort the multiple data items based at least in part on the relevance scores; and code to provide, as output, one or more of the sorted multiple data items.

Krans discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Tseng discloses:
	Tseng [0033], The relevance and ranking engine 225 includes logic for calculating a relevance score for content objects (including both user-generated content objects and third-party content objects) relative to a user, for ranking content objects by their relevance scores, and for selecting content objects to send to users as notifications or as responses to user requests.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krans to obtain above limitation based on the teachings of Tseng for the purpose of including in the relevance and ranking engine logic for calculating a relevance score for content objects. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161